No. 99-50432
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50432
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

LUZ ROJAS,

                                            Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. EP-98-CR-531-ALL-DB
                          --------------------
                              May 16, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Luz Rojas has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Rojas’ untimely notice of

appeal, however, prevents us from reaching the merits of

counsel’s motion to withdraw.    The record reflects that Rojas’

notice of appeal was filed well beyond the ten-day appeals

period.   See Fed. R. App. P. 4(b)(1)(A)(i).    Because a timely

notice of appeal is a prerequisite to the exercise of this

court’s jurisdiction, Rojas’ appeal is DISMISSED as untimely.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50432
                                -2-

See United States v. Merrifield, 764 F.2d 436, 436-37 (5th Cir.

1985).   Counsel’s motion to withdraw is DENIED as moot.

     APPEAL DISMISSED; MOTION TO WITHDRAW DENIED AS MOOT.